Title: To George Washington from Robert Howe, 19 April 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Boston 19th April 1781
                        
                        In the letter I did my self the Honour to write your Excellency from New Hampshire on the 12th Instant, I
                            Expressd an intention unless service Forbid it to Visit some of those Parts of that state which were worthy of
                            Observation; But a Gentlman arriving from Boston and saying, that it was Currently & Credibly reported &
                            believ’d, that the Whole Army was in motion, & movements of importance were certainly taking place, I suspended my
                            intention & tho I did not Credit the Report hurried up to Boston that I might Post to the Army should it be true,
                            but the Report proving as I suspected it to be premature, I confess I feel my self disapointed in not
                            seeing several Places I desird much to be acquainted with it this perhaps the only Opportunity I may have to Effect it: I
                            shall now if (I can not again Visit New Hampshire) Exert my self to View every Place & thing worthy of attention
                            in this State within the Reach of my time, still Considering Every object however desirable as being subordinate to
                            service & still Relying upon your Excellency’s Goodness to Reach me should there be any thing for me to do The
                            Assembly as I am informd are taking measures to forward the Troops already inlisted and also to complete their Battalions
                            & General Lincoln is dispatching them as fast as possible, he is now going out of Town and does not return until
                            next week—I have letters from Carolina dated Early in February as your information must be much later I need not trouble
                            you with their Contents they gave rather discouraging accounts. I have the Honour to be my Dear Genl with Every wish for
                            your Happiness with the warmest affection and greatest Respect your Excellency’s most Obt hum. servt
                        
                            R. Howe
                        
                    